Citation Nr: 0507383	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for dysthymic disorder with hysterical features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision that granted an increased 
disability rating of 50 percent for the veteran's service-
connected dysthymic disorder with hysterical features, 
effective from September 2001.  In December 2003, the veteran 
filed a notice of disagreement seeking a higher disability 
rating for this condition.  In November 2003, the RO issued a 
statement of the case, and in December 2003, the veteran 
perfected his appeal herein.


FINDINGS OF FACT

The veteran's dysthymic disorder with hysterical features is 
productive of no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
dysthymic disorder with hysterical features have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions herein; the reports of 
VA examinations conducted in May 2002 and in February 2004; 
and VA treatment reports dated from 2001 to 2004.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran is seeking a disability rating 
higher than 50 percent for his service-connected dysthymic 
disorder with hysterical features.  This condition is 
evaluated under Diagnostic Code 9433.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.



The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.



And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The veteran's two most recent VA examinations for mental 
disorders, performed in February 2004 and in May 2002, both 
noted Global Assessment of Functioning (GAF) scores of 50.  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, an examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2004), 38 C.F.R. § 4.130; VAOPGCPREC 
10-95.

At his February 2004 VA psychiatric examination, mental 
status examination revealed the veteran to be clean, 
adequately dressed and groomed.  He was alert and oriented, 
but made no effort to give the date or give information 
spontaneously.  His mood was depressed and anxious, his 
affect constricted, and memory fair.  He avoided eye contact, 
concentration was poor, and his speech was somewhat slurred 
and non spontaneous.  He was not hallucinating, and not 
suicidal, nor homicidal.  Insight and judgment were poor, and 
he exhibited good impulse control.  No impairment of thought 
process was reported, and he did not volunteer information 
and alleges not remembering.  The report concluded with a 
diagnosis of dysthymia, and listed a GAF score of 50.  
Similar findings were noted on his May 2002 VA psychiatric 
examination.  Mental status examination at that time revealed 
the veteran's mood to be anxious and depressed.  He had very 
poor concentration and a short attention span.  He was 
oriented to place and person, but not to time.  He had 
difficulty remembering remote and recent events, mostly 
because of his inability to concentrate and his anxiety.  The 
report noted that the veteran has been married for 34 years, 
and that he has four grownup children.  He indicated that he 
does not come out of his house, and has no social 
participation.  The report concluded with a diagnosis of 
major depressive disorder, recurrent.

Outpatient treatment reports, dated in November 2002, May 
2003, August 2003 and October 2003, universally described the 
veteran as friendly, cooperative and well groomed.  His 
speech was of normal rate and tone.  His thoughts were goal 
directed, and his affect was constricted.  His mood was 
euthymic, and he was neither psychotic nor suicidal.  The 
reports concluded with an impression of major depression, and 
listed GAF scores of 50.

Considering the criteria of Diagnostic Code 9433, the 
evidence shows no more than the 50 percent rating criteria.  
The extent of symptoms and the associated occupational and 
social impairment, as described in the criteria for a 70 
percent rating, are not demonstrated by examination reports 
and other evidence.  The medical evidence does not contain 
findings showing recent suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation or neglect 
of personal appearance and hygiene.  Nor are there similar 
symptoms which are typical of 70 percent psychiatric 
disability.

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required. 38 C.F.R. § 4.21.  Thus, 
the evidence as a whole reflects occupational and social 
impairment from dysthymic disorder with hysterical features 
which more nearly approximates the criteria for a 50 percent 
rating, than a 70 percent rating, and thus a rating higher 
than 50 percent may not be assigned.  38 C.F.R. § 4.7.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in March 2002, prior to the 
initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a March 2002 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 letter advised the veteran what information and 
evidence was needed to substantiate his claim for an 
increased disability.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The statement of the case (SOC) 
also notified the veteran of the information and evidence 
needed to substantiate his claim.  The SOC also contained 
VA's regulation implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim herein.  When considering the 
notification letter described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

With respect to the VA's duty to assist, the RO obtained the 
VA treatment records identified by the veteran.  In this 
regard, it is worth noting that the February 2004 VA 
psychiatric examination report indicated that he receives all 
of his treatment from the VA.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
2002 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran condition since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the 2004 VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

A rating higher than 50 percent for dysthymic disorder with 
hysterical features is denied.


	                        
____________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


